            Case 2:18-cv-00310-SRB Document 190 Filed 06/27/19 Page 1 of 18



   Erin M. Carrillo #024613
 1 The Carrillo Law Firm, PLLC
   23 North Stewart Avenue
 2 Tucson, AZ 85716
 3 (520) 398-7369
   erin@thecarrillolawfirm.com
 4
   Kimberly M. Hult #31764. Admitted Pro Hac Vice
 5
   Lauren E. Groth #47413, Admitted Pro Hac Vice
 6 Hutchinson, Black and Cook, LLC
   921 Walnut Street, Suite 200
 7 Boulder, CO 80302
 8 (303) 442-6514
   hult@hbcboulder.com
 9 groth@hbcboulder.com
10
     Attorneys for Plaintiff
11
12                        IN THE UNITED STATES DISTRICT COURT

13                             FOR THE DISTRICT OF ARIZONA
14    Lida DeGroote, individually,                  Case No.:    2:18-cv-00310-SRB
15
             Plaintiff,
16
             vs.                                    PLAINTIFF’S MOTION FOR
17                                                  EVIDENTIARY AND MONETARY
18    Arizona Board of Regents, d/b/a University    SANCTIONS FOR DISCOVERY
      of Arizona, a governmental body of the        MISCONDUCT
19    State of Arizona,
20
             Defendant.
21
22
23          Pursuant to Fed. R. Civ. P. 37(b) and (c) and the Court’s inherent powers, Plaintiff

24 Lida DeGroote (“Plaintiff” or “Ms. DeGroote”) moves this Court for an order imposing
25 sanctions and granting relief against Defendant Arizona Board of Regents, d/b/a University
26 of Arizona (the “U of A”) for failing to disclose material evidence, providing untruthful
             Case 2:18-cv-00310-SRB Document 190 Filed 06/27/19 Page 2 of 18




 1   discovery responses, and testifying falsely. The University’s conduct has harmed the
 2   integrity of this judicial proceeding and severely prejudiced Plaintiff.
 3                                CERTIFICATION OF COUNSEL
 4          Undersigned counsel has conferred with U of A’s counsel, which agreed to limited
 5   additional discovery but opposes the additional sanctions sought in this Motion.
 6                                         INTRODUCTION
 7          The sanctity of the judicial process relies on the parties’ fair and truthful participation,
 8   compliance with their “obligations and responsibilities” and agreement to “tell the truth” in
 9   discovery. See Dotson v. Bravo, 202 F.R.D. 559, 570–71 (N.D. Ill. 2001). On May 29, 2019,
10   Plaintiff discovered that for over a year, the U of A failed to disclose relevant, requested
11   documents (while repeatedly representing to Plaintiff and this Court that those documents
12   had been produced), submitted false interrogatory answers, and allowed key witnesses to
13   give untruthful deposition testimony. This misconduct severely undermined Plaintiff’s
14   diligent discovery efforts. As the Ninth Circuit has stated, “[t]here is no point to a lawsuit if
15   it merely applies law to lies.” Valley Eng’rs Inc. v. Elec. Eng’g Co., 158 F.3d 1051, 1058
16   (9th Cir. 1998).
17          One of Plaintiff’s Title IX claims alleges that the U of A had actual notice that former
18   University football player and student Orlando Bradford (“Mr. Bradford”) engaged in serious
19   dating violence toward U of A female students. Plaintiff specifically alleges that U of A
20   officials knew by March 2016 that Mr. Bradford had physically abused both “Student A”1
21   and Plaintiff.     Plaintiff further alleges that, despite this knowledge of the abuse, the
22   University failed to take any action to protect her or other potential victims, and, as a result,
23   Mr. Bradford continued to physically, emotionally, and verbally abuse Plaintiff – hitting,
24   choking and threatening her, causing her to fear for her life – until just before his arrest in
25   September 2016.
26
     1
      Given her nonparty privacy interests, Plaintiff will refer to her only as “Student A” and will
     redact her name (and that of other students) in documents attached to this Motion.

                                                     2
            Case 2:18-cv-00310-SRB Document 190 Filed 06/27/19 Page 3 of 18




 1          In discovery, Plaintiff focused on the U of A’s knowledge of Mr. Bradford’s abuse.
 2   Formal discovery began in May 2018, and until May 29, 2019, the U of A and its
 3   representatives maintained in its discovery responses, in pleadings filed with the Court, see,
 4   e.g., [Doc. 17, ¶ 4], and in sworn deposition testimony that it had limited notice of Mr.
 5   Bradford’s abuse of Student A and no notice of the threat to Plaintiff or other female students.
 6          Late last month, the U of A produced, for the first time, a page of notes, dated March
 7   23, 2016, by Erika Barnes, the U of A’s Senior Associate Athletic Director (“Senior
 8   Associate AD”), Senior Woman Administrator (“SWA”), and Title IX liaison for its Athletic
 9   Department. See Exhs. 2 and 3. Ms. Barnes’ notes document detailed reports of Mr.
10   Bradford’s abuse of Student A, including that Mr. Bradford had admitted to hitting Student
11   A, blackmailed Student A using sexually explicit videos, created fake Twitter accounts, and
12   threatened to “F’ her up/hit her”. See Exh. 2. It also documents his abuse of Plaintiff, whom
13   he was then dating, describing it as a “volatile relationship,” and noting that he “hits her
14   often,” “freaked out on her dog in front of people,” and had sent a sexually explicit video of
15   her to others. In addition, the notes further document Mr. Bradford’s “violent past,” that he
16   was “not afraid to hurt someone,” and that people “need to be careful[.]” See id.
17          Then, on June 14, 2019, the U of A also disclosed, again for the first time, documents
18   showing that on March 24, 2016, Ms. Barnes emailed these same notes to the U of A’s Dean
19   of Students, Kendal Washington White (“Dean Washington White”), and Senior Title IX
20   Investigator Susan Wilson (“Ms. Wilson”). See Exh. 3. In addition to contradicting prior
21   disclosures, discovery responses, and sworn deposition testimony, these documents confirm
22   that by March 24, 2016, three top U of A officials knew of Mr. Bradford’s serious abuse of
23   both Student A and Plaintiff.
24          This late disclosure – obtained only after Plaintiff made persistent and repeated
25   requests that the U of A verify that all documents had truly been produced – occurred
26   approximately five weeks before the discovery deadline and well after the completion of key
     depositions, preparation of expert reports, and the deadline for serving other written


                                                    3
               Case 2:18-cv-00310-SRB Document 190 Filed 06/27/19 Page 4 of 18




 1   discovery. It demonstrates the U of A has (1) failed to disclose relevant information; (2)
 2   given untruthful responses to Plaintiff’s discovery requests; (3) provided false testimony on
 3   material facts under oath and in deposition; and (4) is far more culpable in this case than it
 4   previously represented. Accordingly, Plaintiff respectfully submits that significant sanctions
 5   are warranted under Ninth Circuit law.
 6                                    FACTUAL BACKGROUND
 7        I.         Plaintiff’s Claims and the U of A’s discovery abuses.
 8             Plaintiff was a U of A student from 2011-2017. Exh. 5 at 71:10-11. In late 2015, she
 9   began dating Mr. Bradford, who was later named as starting running-back for U of A’s
10   football team. Id. at 261:17-262:7; [Doc. 11, ¶ 7]. In January 2016, Mr. Bradford began to
11   abuse Plaintiff, beating her, kicking her, dragging her by her hair, throwing her across rooms
12   and into walls, choking her, and threatening to kill her. See id. at 22:18-22, 23:14-25:13,
13   Depo. Exh. 3.2 Mr. Bradford also blackmailed her, warning that he would disseminate
14   sexually-explicit videos of her if she reported his abuse. Id. at 217:12-18. The abuse
15   continued until September 2016, shortly before he was arrested for kidnapping and assaulting
16   another U of A student, MacKenzie Brown. See id. at 55:21-25, 57:9-11.3
17             On January 30, 2018, Plaintiff filed her Complaint. [Doc. 7]. In response, the U of
18   A denied, among other things, any notice of Mr. Bradford’s abuse of Plaintiff prior to his
19   arrest in September 2016. [Doc. 17, ¶ 4]. For over a year, it continued to deny that notice.
20                   A.     The Failure to Disclose Relevant, Requested Documents.
21          On April 9, 2018, Plaintiff and the U of A exchanged mandatory initial discovery
22   responses. See Exh. 6. The U of A’s Title IX files for Plaintiff, Ms. Brown, and Student A
23   were not, however, listed or produced, and key witnesses like Dean Washington White were
24
25
     2
      Graphic photographs showing Plaintiff’s injuries have been omitted from the Deposition
     Exhibit 3, which is part of Exhibit 5.
26
     3
      Ms. Brown has filed her own Title IX Complaint, Brown v. Arizona Board of Regents, d/b/a
     University of Arizona, No. 2:17-cv-03536-GMS, using her real name.

                                                    4
            Case 2:18-cv-00310-SRB Document 190 Filed 06/27/19 Page 5 of 18




 1   not identified. See id. On May 23, 2018, Plaintiff served her first discovery requests on the
 2   U of A, seeking all documents relating to any assaults and/or reports of abuse by Plaintiff
 3   and/or Student A, including specifically any “any reports by [Student A’s teammate] . . . .”
 4   See Exh. 7 at RFP 3, 4. Plaintiff defined “documents” broadly, consistent with the scope of
 5   Fed. R. Civ. P. 34(a)(1)(A). See id. at 3.
 6          In June 2018, the U of A produced some Title IX electronic files maintained in its
 7   “Advocate” database. See Exh. 8. The University did not, however, disclose the existence
 8   of any physical Title IX files maintained in the Dean of Students’ Office, including Ms.
 9   Wilson’s “working files.” While the University also produced a small number of emails
10   regarding Mr. Bradford, Student A, Plaintiff, and Ms. Brown, those emails did not include
11   any emails to or from its Athletic Department.
12          Concerned that relevant, requested documents might not have been produced,
13   Plaintiff contacted the U of A, and, in October 2018, was assured that the emails produced
14   “would obviously include, if they existed, emails indicating knowledge of misconduct by
15   Bradford.” See Exh. 9. In January 2019, when Plaintiff’s counsel noted ongoing concern
16   “about the lack of email communication produced in this case[,]” see Exh. 10, the U of A
17   advised that it had searched all relevant communications and documents on “any device”
18   and “to the extent they were located, we produced them.” Id. It also maintained in hearings
19   before this Court that all documents had been produced. 4
20          In reliance on the U of A’s repeated representations and given its stated defenses,
21   Plaintiff began to depose key current and former U of A employees, including (1) Ms.
22   Barnes, the Senior Associate AD/SWA/Title IX liaison, who met with Student A and her
23
     4
       For example, during the January 15, 2019 hearing, the U of A represented that it “has
24
     provided all of the information it has. It has provided the names of everyone that it knows
25   of that has any knowledge of any of these incidents . . . We have provided every piece of
     documentation that we can find that has anything to do with it.” Exh. 4 at 15:16-21; see also
26
     id. at 15:9-11.



                                                  5
             Case 2:18-cv-00310-SRB Document 190 Filed 06/27/19 Page 6 of 18




 1   teammates in March 2016, see Exh. 11 at 90:25-92:25; 99:3-18; 112:25-113:23; and (2) Ms.
 2   Wilson, the Senior Title IX investigator who also met with Student A in March 2016, see
 3   Exh. 12 at 107:9-109:9.5 Significantly, at her deposition, Ms. Wilson revealed that there
 4   were additional relevant and responsive documents that the U of A had not produced. In
 5   particular, Ms. Wilson testified that there were physical Title IX files in the Dean of Students’
 6   office for “every referral, report, concern that [she] received.” See Exh. 12 at 84:7-84:24.
 7   Plaintiff promptly requested production of those files, which fell within the scope of her prior
 8   discovery requests and the U of A’s mandatory initial disclosure obligations. See Exh. 13.
 9          On May 29, 2019, the U of A finally produced the physical Title IX files and Ms.
10   Wilson’s “working files” for the relevant Title IX investigations. Ms. Wilson’s “working
11   file” for Student A included Ms. Barnes’ notes from March 23, 2016. See Exh. 2. Two
12   weeks later, on June 14, 2019, the University produced, without explanation, Ms. Barnes’
13   emails forwarding the notes to Dean Washington White and Ms. Wilson. See Exh. 3.
14                 B.     The Failure to Provide Truthful Interrogatory Answers.
15          U of A’s late disclosure of Exhibits 2 and 3 reveal that the U of A provided false or
16   misleading interrogatory answers on the notice issue. In her first set of interrogatories,
17   Plaintiff requested that the U of A identify all individuals with knowledge of facts related to
18   her abuse. See Exh. 7 (Interr. No. 2). In its answer, the University of Arizona stated that
19   “no employees, officials or personnel at the U of A had any knowledge of Plaintiff’s
20   allegations of assault prior to September 2016.” See Exh. 14 at 6 (emphasis added). As
21   Exhibits 2 and 3 establish, this answer was, at best, misleading, if not outright false.
22          Similarly, Plaintiff also requested that the U of A identify all individuals with
23   knowledge of facts related to Student A’s abuse. See Exh. 7 (Interr. No. 1). Once again, in
24   its answer, the University did not disclose that Ms. Barnes sent reports of Student A’s abuse
25
26   5
      Ms. Wilson was originally scheduled to be deposed in November 2018. Due to discovery
     disputes, the Court’s orders for the production of other records, and medical issues, Ms.
     Wilson’s deposition was rescheduled several times before it was taken on April 17, 2019.

                                                    6
             Case 2:18-cv-00310-SRB Document 190 Filed 06/27/19 Page 7 of 18




 1   to Dean Washington White or Ms. Wilson in March 2016. Exh. 14 at 3. Instead, the U of A
 2   falsely stated that Ms. Washington White had no knowledge of Student A’s allegations until
 3   the summer of 2016. Id. at 5. The U of A also failed to disclose that Ms. Barnes had spoken
 4   with its Title IX Coordinator, Mary Beth Tucker, and Athletic Director, Greg Byrne,
 5   regarding Student A’s and her teammates’ reports. See Exh. 11 at 159:25-160:22; 185:6-19;
 6   see also Exh. 14 at 15-17 (failing to disclose Ms. Barnes’ reports of Mr. Bradford’s abuse of
 7   Student A, and especially, abuse of Plaintiff, in response to Interrogatory No. 9).
 8                 C.     The Failure to Provide Truthful Testimony.
 9          Perhaps most troubling has been the revelation that key University employees
10   repeatedly gave false testimony at their depositions. Given the extent of this untruthful
11   testimony, it strongly appears to constitute perjury.6
12                        1.       Ms. Barnes, Senior AD/SWA/Title IX Liaison
13          On February 26, 2019, Ms. Barnes was deposed and questioned about her March 2016
14   meeting. In response to several questions, she repeatedly and falsely denied that she had
15   taken any notes. For example, Ms. Barnes replied as follows to a direct question:
16       Q: During the first meeting with [Student A’s teammate], did you take any notes of that
17       meeting?

18       A. I did not. Listened.
19   Exh. 11 at 99:24-100:1 (emphasis added). When pressed on this issue, Ms. Barnes even
20   fabricated detailed explanations as to why she did not document the meeting.
21
         Q: And you stated earlier that you don’t normally take notes of these kind of
22       discipline-these kinds of reports?
23
         A: I don’t like keeping the information-having parallel documents. I want to give
24       that information to the appropriate office for their records.
25
26
     6
      Plaintiff has highlighted some of the testimony here. Plaintiff has attached, as Exhibits 15
     and 16 to this Motion, a summary of these and other, similar excerpts for the Court’s review.

                                                    7
              Case 2:18-cv-00310-SRB Document 190 Filed 06/27/19 Page 8 of 18




 1   Id. at 100:2-7; see also id. at 131:14-132:6, 132:21-133:23. On April 18, 2019, Ms. Barnes
 2   testified as a 30(b)(6) witness and was questioned about athletic department records on Title
 3   IX and Dean of Students matters. Again, she denied that documents, such as Exhibit 2, even
 4   existed. Exh. 11 at 11:6-12, 14:9-17 (30(b)(6) testimony).
 5           Ms. Barnes also did not testify fully or truthfully about the reports by Student A’s
 6   teammates, failing to disclose the documented fighting between Student A and Mr. Bradford,
 7   Mr. Bradford’s admission that he had hit Student A, that Mr. Bradford was blackmailing
 8   Student A, that Mr. Bradford had threatened Student A, or that others reported that he had a
 9   “violent past” and “was not afraid to hurt someone.” See Exh. 2. Instead, Ms. Barnes
10   testified that she did not learn about the fights until later, see Exh. 11 at 180:2-21, did not
11   believe that Student A was in danger of immediate harm, see id. at 103:4-15, and denied that
12   Student A’s teammate reported any injuries (scratches) on Student A’s neck, id. at 129:11-
13   14.
14           Significantly for this case, Ms. Barnes also testified falsely about her knowledge of
15   Mr. Bradford’s relationship with and abuse of Plaintiff. She instead specifically denied that
16   Student A’s teammates reported that Mr. Bradford had physically abused Plaintiff:
17         Q: So [Student A’s teammate] mentioned to Detective Dorer that she was aware of
18         another girl that Orlando was dating, that they would get in physical fights, and he
           would hit her, too, and they would fight like Orlando and Student A did. Do you
19         recall [the teammate] reporting that to you?
20         Ms. Elliott: Form.
21
           The Witness: No.
22
     Id. at 125:24-126:5. She further claimed that she “didn’t know” Plaintiff and Mr. Bradford’s
23
     relationship status, see id. at 165:11-12, and expressly denied that the students reported either
24
     that Mr. Bradford fought with or hit Plaintiff. See id. at 125:24-126:5.
25
                           2.     Susan Wilson, Senior Title IX Administrator
26
             In her deposition, Ms. Wilson also denied knowing information contained in the



                                                    8
            Case 2:18-cv-00310-SRB Document 190 Filed 06/27/19 Page 9 of 18




 1   documented reports she received from Ms. Barnes on March 24, 2016. For example, she
 2   was questioned on why U of A did not conduct a Title IX investigation of Mr. Bradford:
 3       Q: Okay. And what factors did you consider in deciding whether to investigate the
         incident over—despite the fact that Student A was not interested in participating?
 4
 5       A: I considered her representation that they were not in a relationship; deferred to
         her wishes; that she did not feel at risk.
 6
 7       Q: Anything else?

 8       A: At that point in time, I wasn’t aware of any reports involving Orlando Bradford.
 9
         Q: Okay. Anything else?
10
         A: Not that I can recall right now.
11
12       Q: Did you consider whether there was a risk to any other members of the
         university community?
13
         A: I didn’t have any information to indicate that there was.
14
15       Q: Were you concerned that there might be a risk to the person named Lida that
         Orlando was reportedly staying with?
16
17       A: I didn’t have any information to indicate there was.

18   Exh. 12 at 115:5-25 (emphasis added). She likewise testified that she did not know of
19   instances of physical abuse by Mr. Bradford or that he a presented a risk to the campus.
20       Q: So in the situation where you have an allegation that a student has physically
         abused another student, if the victim does not want to proceed, what was, at the time,
21
         your procedure for protecting the remainder of the university from the person who’s
22       alleged to be physically abusive?

23       Ms. Elliott: Form.
24
         The Witness: Well, in this case, there aren’t specific instances of physical abuse.
25       It’s generalized that was alleged. And there was no indication that there was a
         potential risk to the campus community. And there are other concerns in terms of
26       deferring to how the student wants to move forward, particularly in these instances.
     Id. at 139:7-20 (emphasis added).

                                                   9
            Case 2:18-cv-00310-SRB Document 190 Filed 06/27/19 Page 10 of 18




 1         Ms. Wilson, an attorney herself, see id. at 11:8-12:24, further denied that she knew
 2   anything about Mr. Bradford’s abuse of Plaintiff, claiming that she only learned of it in
 3   September 2016. See id. at 232:18-233:6. For example, she testified as follows:
 4       A: It may have come up exactly in that context with Erika. And I knew at that point
         in time that Chrissy Lieberman was actively meeting and working with Lida
 5
         DeGroote, so I mentioned to her that a student by the name of Lida was referenced
 6       by another student.
 7       Q: You did mention that to her?
 8
         A: Yes, I did.
 9
         Q: When did you mention that to her?
10
11       A: It would have been shortly after my meeting with Student A.
12       Q: And what exactly did you mention to her?
13
         A: I said that—and this is generally what I recall—that the name Lida came up in
14       conjunction with another student meeting where the student reported one incident of
         the potential respondent putting—I don’t know if I told her specifically putting his
15
         hands on her neck. There was no indication that there was any potential
16       problematic behavior in regards to Lida, that they were—even that they were in a
         relationship. I didn’t know if it was Lida DeGroote, but since she was meeting with
17       her, just to be aware in the event that Lida expressed any concerns.
18
     Id. at 174:1-22 (emphasis added); see also id. at 176:8-25 (denying knowledge of Plaintiff’s
19
     abuse; 190:13-191:9 (essentially denying knowledge of Student A’s abuse).7
20
21
22
23
24
     7
25    Exhibit 2 raises questions about the truthfulness of testimony by other U of A employees,
     who also received reports from the same students who informed the Exhibit 2 notes. See,
26   e.g., Student A’s Coach Michael Candrea’s testimony, Exh. 19 at 129:6-22 (students reported
     only black eye), 136:12-25 (denying there were reports regarding Plaintiff).


                                                 10
            Case 2:18-cv-00310-SRB Document 190 Filed 06/27/19 Page 11 of 18




 1                                           ARGUMENT
 2            I.   The U of A Has Engaged in Bad Faith and Sanctionable Discovery
                   Misconduct.
 3
 4          The Court has the power to levy sanctions for litigation misconduct that amounts to

 5   bad faith. Leon v. IDX Sys. Corp., 464 F.3d 951, 958 (9th Cir. 2006); Surowiec v. Capital

 6   Title Agency, 790 F. Supp.2d 997, 1010 (D. Ariz. 2011). This power “is not limited by

 7   overlapping statutes or rules and can be invoked even if procedural rules exist which sanction

 8   the same conduct.” Sell v. Country Life Ins. Co., 189 F. Supp.3d 925, 929 (D. Ariz. 2016)

 9   (internal citation omitted); see also Fed. R. Civ. P. 37.

10          Bad faith does not require ill will; “substantial and prejudicial obduracy may

11   constitute bad faith.” Arnold v. Country of El Dorado, 2012 WL 3276979, at *3 (E.D. Cal.

12   2012). Likewise, “reckless misstatements of law and fact, when coupled with an improper

13   purpose” can establish bad faith. B.K.B. v Maui Police Dept., 276 F.3d 1091, 1108 (9th Cir.

14   2002). It is “permissible to infer bad faith from a party’s actions plus the surrounding

15   circumstances.” Haeger v. Goodyear Tire & Rubber Co., 906 F. Supp. 2d 938, 974 (D. Ariz.

16   2012). Here, the U of A has engaged in at least three forms of bad faith conduct.

17                 A.     Failing to Disclose Court-Ordered Information and Falsely
                          Answering Interrogatories.
18
19          The U of A engaged in two forms of bad faith conduct that violate this Court’s General

20   Order 17-08. First, it repeatedly failed to produce relevant documents – including Exhibits

21   2 and 3. Second, it gave false answers to interrogatories on its knowledge of Ms. DeGroote

22   and Student A and failed to disclose required information. See supra at 5-7.

23          Complete, accurate “responses to discovery are required for the proper functioning of

24   our system of justice . . . [p]roviding false or incomplete discovery responses violates the

25   Federal Rules of Civil Procedure and subjects the offending party and its counsel to

26   sanctions.” Skinner v. Ryan, 2014 WL 3064897, at *4 (D. Ariz. July 7, 2014) (internal




                                                   11
            Case 2:18-cv-00310-SRB Document 190 Filed 06/27/19 Page 12 of 18




 1   citation omitted); see also Hester v. Vision Airlines, Inc., 687 F.3d 1162, 1169 (9th Cir. 2012)
 2   (granting default after defendant “intentionally delayed production of documents”).
 3          These failures also fundamentally conflict with the spirit of the MIDP:
            The MIDP is premised on the idea that the goals of Rule 1 are promoted
 4
            through the early sharing of information that normally would be provided only
 5          through costly party-initiated discovery. Parties will be able to better evaluate
            the strengths and weaknesses of their positions. Early case assessment,
 6          perhaps with the assistance of a neutral mediator, may lead to early resolution
 7          of matters before incurring additional legal fees.

 8   District of Arizona, Mandatory Initial Discovery Users’ Manual for the District of Arizona

 9   P.3, Comment 1.8

10          These failures substantially prejudiced Plaintiff in this lawsuit. She relied on the

11   truthfulness of the U of A’s disclosures and representations regarding document production

12   in formulating her discovery plan, preparing other written discovery, selecting which

13   witnesses to depose, and identifying information for experts. And throughout the year, the

14   U of A continued to insist, falsely, that it had no notice that Mr. Bradford presented a

15   substantial risk of harm to Plaintiff or others prior to September 2016.

16                 B.     Giving False Deposition Testimony.

17          At least two U of A employees gave substantial, false deposition testimony regarding

18   facts material to this case. Falsifying deposition testimony is an “attempt[] to deceive the

19   district court on material matters before it,” Combs v. Rockwell Int’l Corp., 927 F.2d 486,

20   488 (9th Cir. 1991), and “constitutes a fraud on the court,” Da-Silva v. Smith’s Food & Drug

21   Centers, Inc., 2013 WL 2558302, at *2 (D. Nev. Jun 8, 2013).

22          While perjury should not be confused with mere inconsistencies, Ninth Circuit courts

23   have often found witnesses to have committed perjury when failing to disclose material

24   information or facts. See, e.g., Chamberlain v. Les Schwab Tire Center of California, 2012

25   WL 6020103 (E.D. Cal. Dec. 3, 2012) (plaintiff committed perjury when he lied about

26   8
      Available at:
     http://www.azd.uscourts.gov/sites/default/files/documents/Arizona%20MIDP%20Users%2
     0Manual.pdf

                                                   12
            Case 2:18-cv-00310-SRB Document 190 Filed 06/27/19 Page 13 of 18




 1   recording conversation); Arnold, 2012 WL 3276979, at *4 (finding plaintiff committed
 2   perjury when lying about taking a video, noting her continuous, evolving false statements).
 3   False testimony may also be inferred when, as here, the circumstantial evidence also suggests
 4   a knowing misrepresentation. Sell, 189 F. Supp.3d at 940 (finding a deponent’s selective
 5   memory lacked credibility).9
 6          In sum, the nature and extent of Ms. Barnes’ and Ms. Wilson’s false testimony
 7   establishes that it should be viewed as bad faith conduct and likely perjury, particularly since
 8   it occurred repeatedly with more than one employee and pertained to material facts.
 9           II.    The U of A Should be Sanctioned for Its Discovery Abuses.
10          Fed. R. Civ. P. 37 outlines the sanctions available for various discovery abuses. When
11   a party has committed perjury or a fraud on the court, sanctions may be severe, given the
12   egregious affront to the pursuit of justice. Vogel v. Tulaphorn, Inc., 2013 WL 12166212, at
13   *5 (C.D. Cal. Nov. 5, 2013); Newman v. Brandon, 2012 WL 4933478, at *4 (E.D. Cal. 2012)
14   (“[P]erjury on any material fact strikes at the core of the judicial function and warrants a
15   dismissal of one’s right to participate at all in the truth seeking process.”); see also United
16   States v. Mandujano, 425 U.S. 564, 576–77 (1976) (the Supreme Court has “without
17   exception allowed sanctions for false statements or perjury.”); Alexander v. Caraustar
18   Indus., Inc., 930 F. Supp. 2d 947, 957 (N.D. Ill. 2013) (“[P]erjury strikes at the heart of the
19   integrity of the judicial system.”).
20                 A.      Monetary Sanctions.
21          The University’s tactics have cost Plaintiff substantial time and expense with
22   unnecessary discovery, meet and confer efforts, discovery hearings, and follow up discovery
23
24   9
       The U of A’s employees’ false testimony is imputed to the U of A as they were agents
25   acting on its behalf, not disinterested third parties. Indeed, Title IX liability arises from their
     knowledge and actions (or inaction). As a result, U of A may be sanctioned for this
26   misconduct to “ensure that fairness is done at trial.” See Pettit v. Smith, 45 F. Supp. 3d 1099,
     1110 (D. Ariz. 2014); Ramos v. Swatzell, 2017 WL 2857523, at *6 (C.D. Cal. 2017).


                                                     13
            Case 2:18-cv-00310-SRB Document 190 Filed 06/27/19 Page 14 of 18




 1   after depositions. Addressing the University’s false statements will, if the Court grants the
 2   contemporaneously-filed motion to extend discovery, add new but necessary discovery
 3   expenses. The prejudice to Plaintiff is significant, and the prior false statements now cast
 4   doubt on the veracity of all of the U of A’s submissions throughout this case. Da-Silva, 2013
 5   WL 2558302, at *3 (internal citation omitted). When a party disobeys a discovery order and
 6   prejudices a party, it should pay the reasonable expenses, including attorney’s fees, caused
 7   by the failure, unless it was substantially justified. Leon, 464 F.3d at 961; Fed. R. Civ. P.
 8   37(b)(2)(C); see also General Order 17-08 (Rule 37(b)(2) applies to mandatory discovery
 9   responses required by ¶ 11).
10          The Supreme Court and the Ninth Circuit have also held that attorney’s fees and
11   related expenses may be awarded for bad-faith conduct. See Chambers v. NASCO, Inc., 501
12   U.S. 32, 33 (1991); Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178 (2017); Miller
13   v. City of Los Angeles, 661 F.3d 1024, 1029 (9th Cir. 2011). Monetary sanctions must be
14   compensatory rather than punitive in nature, Goodyear, 137 S. Ct. at 1186, but in exceptional
15   cases, a trial court may “shift all of a party’s fees, from either the start or some midpoint of
16   a suit, in one fell swoop.” Id. at 1187.
17          Plaintiff accordingly requests her discovery fees and costs dating from Ms. Barnes’
18   deposition, with the further opportunity to brief those expenses for the Court.10
19                 B.     Evidentiary Sanctions
20                        1.      Remedial sanctions to address the late disclosure.
21          When conferring on this motion, the U of A agreed that additional discovery was
22   warranted to mitigate any prejudice. Counsel for the parties did not agree, however, on other
23   methods to remedy the late disclosure. The U of A’s misconduct draws into particular
24   question the integrity of the charts summarizing the U of A’s other Title IX and Office of
25
26   10
       Alternatively, Plaintiff requests that this Court award fees and costs incurred for this
     sanctions motion, as well as for the additional discovery that must now be conducted. See
     e.g., Ober v. City of Los Angeles, 2014 WL 2504504, at *7 (C.D. Cal. Mar. 27, 2014).

                                                   14
            Case 2:18-cv-00310-SRB Document 190 Filed 06/27/19 Page 15 of 18




 1   Institutional Equity investigations of student athletes, which were ordered produced by the
 2   Court at the August 13, 2018 telephonic discovery dispute hearing. See [Doc. 40].
 3          Plaintiff has long raised concerns about this chart. See Exh. 17 at 2:21-6:24, 7:10-17;
 4   16:19-17:5. Given the revelation of significant discovery misconduct, Plaintiff renews her
 5   request for the underlying investigatory records.11 First, Plaintiff has requested – but has not
 6   obtained – confirmation that in preparing the summary charts, the University reviewed both
 7   the physical Title IX files and Ms. Wilson’s working files. Second, the police investigation
 8   records relate to only two of the incidents shown on the chart so they are insufficient to verify
 9   the summaries. Third, while the U of A has represented that there are no documents
10   addressing a global response to the 16 incidents summarized, given its earlier misconduct,
11   Plaintiff cannot rely upon this representation. Fourth, in view of Ms. Barnes’ prior false
12   testimony, Plaintiff should not be required to rely upon Ms. Barnes’ testimony, as the
13   30(b)(6) designee for the broader response undertaken by the U of A’s athletic department
14   on these issues. See Exh. 18.
15          The Court has previously noted that if “the point comes where I order the University
16   to produce things that are otherwise protected by federal law, I have to be absolutely certain
17   about that production.” Exh. 17 at 23:4-7. Plaintiff respectfully submits that this case has
18   now reached the point where such production is warranted.
19                        2.      Evidentiary sanctions for false disclosures and perjury.
20          Pursuant to Rule 37(b)(2)(A)(i) and given the seriousness of the misconduct, Plaintiff
21   also requests an Order precluding the University from asserting a defense that it had no actual
22   knowledge of the substantial risk of harm posed by Mr. Bradford to Plaintiff, including
23   evidence in support of this defense. This sanction is tied to the misconduct at issue and is
24
25
     11
       Plaintiff recognizes that the names of third-party students would be redacted from those
     records, consistent with prior practice in this case, which would protect the privacy interests
26   of those students. See U.S. v. Miami Univ., 294 F.3d 797, 824 (6th Cir. 2002) (noting that
     “[n]othing in the FERPA would prevent the Universities from releasing properly redacted
     records.”).

                                                    15
            Case 2:18-cv-00310-SRB Document 190 Filed 06/27/19 Page 16 of 18




 1   justified under Rule 37(b)(2)(B) and this Court’s inherent powers given the University’s
 2   violation of General Order 17-08. See Unigard Sec. Ins. Co. v. Lakewood Eng’g & Mfg.
 3   Corp., 982 F.2d 363, 368 (9th Cir. 1992).
 4          In addition, Plaintiff requests that this Court grant an adverse inference instruction
 5   and instruct the jury that the U of A willfully offered false testimony and false information
 6   in discovery and that the jury may consider and draw adverse inferences from these facts.
 7   Experience Hendrix, LLC v. Chalpin, 461 F. Supp. 2d 165, 171-72 (S.D.N.Y. 2006).
 8                                        CONCLUSION
 9          For the reasons outlined above, Plaintiff respectfully requests that this Motion be
10   granted.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26



                                                  16
           Case 2:18-cv-00310-SRB Document 190 Filed 06/27/19 Page 17 of 18




 1   DATED this 27th day of June, 2019.
 2
                                    HUTCHINSON, BLACK AND COOK, LLC
 3
 4
                                    By /s/ Lauren E. Groth
 5                                         Kimberly M. Hult
 6                                         Lauren E. Groth
                                           921 Walnut Street, Suite 200
 7                                         Boulder, CO 80302
 8
                                    THE CARRILLO LAW FIRM, PLLC
 9
10                                  By /s/ Erin M. Carrillo
                                           Erin M. Carrillo
11                                         23 North Stewart Avenue
                                           Tucson, AZ 85716
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26



                                             17
           Case 2:18-cv-00310-SRB Document 190 Filed 06/27/19 Page 18 of 18



                                 CERTIFICATE OF SERVICE
 1
 2         I hereby certify that on June 27, 2019, I served Plaintiff’s Motion for Evidentiary and

 3   Monetary Sanctions on the following individuals via electronic mailing:

 4
                                   Claudia Acosta Collings, Esq.
 5                                     Stephanie Elliot, Esq.
 6                                  Assistant Attorney General
                                    2005 North Central Avenue
 7                                      Phoenix, AZ 85004
 8
                                       By     /s/ Erin M. Carrillo
 9
                                              Erin M. Carrillo
10                                            23 North Stewart Avenue
11                                            Tucson, AZ 85716

12                                     HUTCHINSON, BLACK AND COOK, LLC
13
14                                     By /s/ Kimberly M. Hult
15                                            Kimberly M. Hult
                                              Lauren E. Groth
16
                                              921 Walnut Street, Suite 200
17                                            Boulder, CO 80302
                                              Attorneys for Plaintiff
18
19
20
21
22
23
24
25
26



                                                 18
